Citation Nr: 0928718	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for the purpose of obtaining accrued 
benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

4.  Entitlement to death pension benefits.

5.  Entitlement to burial benefits.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970; he died in September 2002.  The appellant is 
his widow.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2005.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant previously requested a Travel Board hearing on 
her July 2003 VA Form 9, Appeal to the Board of Veterans' 
Appeals, for the issues of service connection for the cause 
of the Veteran's death, entitlement to service connection for 
PTSD for the purpose of obtaining accrued benefits, and 
eligibility to Dependents' Educational Assistance; however, 
she withdrew that request on a VA Form 21-4138, Statement in 
Support of Claim, received in August 2003.  The appellant 
subsequently requested a videoconference hearing on her 
February 2009 VA Form 9 for the issues of entitlement to 
death pension benefits and entitlement to burial benefits

As such hearing has not yet been conducted, this matter 
should be REMANDED to schedule the appellant for a 
videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

